EXHIBIT 10.01

 

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (this “Agreement”) is dated as of May 13,
2019, between Social Reality, Inc., a Delaware corporation (the “Company”), and
the purchaser identified on the signature page hereto (the “Purchaser”).

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(2) of the Securities Act of 1933, as amended (the
“Securities Act”), and Rule 506 promulgated thereunder, the Company desires to
issue and sell to Purchaser, and Purchaser, desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Purchaser agree as
follows:

ARTICLE I
DEFINITIONS

1.1

Definitions. In addition to the terms defined elsewhere in this Agreement, for
all purposes of this Agreement, the following terms have the meanings set forth
in this Section 1.1:

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except Saturday, Sunday, any day which is a federal
legal holiday in the United States or any day on which banking institutions in
the State of New York are authorized or required by law or other governmental
action to close and, upon the Company becoming listed or quoted on a Trading
Market, except any day that the Common Stock is not trading on the Trading
Market.

“Closing(s)” means the closing of the purchase and sale of the Shares pursuant
to Section 2.1.

“Closing Date” means the Business Day when this Agreement has been executed and
delivered by the applicable parties thereto, and all conditions precedent to (i)
the Purchaser’s obligations to pay the Subscription Amount and (ii) the
Company’s obligations to deliver the Shares has been satisfied or waived.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the Class A common stock of the Company, par value $0.001
per share, and any other class of securities into which such securities may
hereafter be reclassified or changed into.

“Company Counsel” means the Silvestre Law Group, P.C.





1




--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Liens” means a lien, charge, pledge, security interest, encumbrance, right of
first refusal, preemptive right or other restriction.

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

“Per Share Purchase Price” shall be Five Dollars ($5.00).

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an informal investigation or partial proceeding,
such as a deposition), whether commenced or threatened.

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

“SEC Reports” shall have the meaning ascribed to such term in Section 3.2(f).

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” means the shares of Class A Common Stock issued or issuable to the
Purchaser pursuant to this Agreement.

“Subscription Amount” means, as to the Purchaser, the aggregate amount to be
paid for Shares purchased hereunder as specified below Purchaser’s name on the
signature page of this Agreement and next to the heading “Subscription Amount,”
in United States dollars and in immediately available funds.

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE American
Stock Exchange, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange, the OTC Bulletin Board, or
the Pink Sheets.

“Transaction Documents” means this Agreement and any other documents or
agreements executed in connection with the transactions contemplated hereunder.

ARTICLE II
PURCHASE AND SALE

2.1

Closing. On the Closing Date, the Company agrees to sell, and the Purchaser
agrees to purchase 200,000 shares of Common Stock, each at the Per Share
Purchase Price for an aggregate total of the Subscription Amount as contained in
the signature pages hereto. The Purchaser shall deliver to the Company via wire
transfer, funds equal to its Subscription Amount, and the Company shall deliver
to Purchaser its Shares, and the Company and Purchaser shall deliver the other
items set forth in Section 2.2 deliverable at the Closing. Upon satisfaction of
the covenants and conditions set forth in Sections 2.2





2




--------------------------------------------------------------------------------

and 2.3, the Closing(s) shall occur at the offices of Company Counsel or such
other location as the parties shall mutually agree.

2.2

Deliveries.

(a)

On or prior to the Closing Date(s), the Company shall deliver or cause to be
delivered to Purchaser the following:

 

(i)

this Agreement duly executed by the Company;

(ii)

a certificate evidencing 200,000 shares of Common Stock, registered in the name
of Purchaser.

(b)

On or prior to the Closing Date(s), Purchaser shall deliver or cause to be
delivered to the Company the following:

(i)

this Agreement duly executed by Purchaser; and

(ii)

Purchaser’s Subscription Amount by wire transfer as provided for in Schedule A
hereto.

2.3

Closing Conditions.

(a)

The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

the accuracy in all material respects on the Closing Date of the representations
and warranties of Purchaser contained herein;

(ii)

all obligations, covenants and agreements of Purchaser required to be performed
at or prior to the Closing Date shall have been performed; and

(iii)

 the delivery by Purchaser of the items set forth in Section 2.2(b) of this
Agreement.

(b)

The obligations of the Purchaser hereunder in connection with the Closing are
subject to the following conditions being met:

(i)

all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed; and

(ii)

the delivery by the Company of the items set forth in Section 2.2(a) of this
Agreement.





3




--------------------------------------------------------------------------------

ARTICLE III
REPRESENTATIONS AND WARRANTIES

3.1

Representations and Warranties of the Purchasers. Purchaser, for itself, hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows:

(a)

Organization; Authority. Purchaser is an entity duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization with
full right, corporate or partnership power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of the Transaction Documents and performance by Purchaser of the
transactions contemplated by the Transaction Documents have been duly authorized
by all necessary corporate or similar action on the part of Purchaser. Each
Transaction Document to which it is a party has been duly executed by Purchaser,
and when delivered by Purchaser in accordance with the terms hereof, will
constitute the valid and legally binding obligation of Purchaser, enforceable
against it in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b)

Own Account. Purchaser understands that the Shares are “restricted securities”
and have not been registered under the Securities Act or any applicable state
securities law and is acquiring the Shares as principal for its own account and
not with a view to or for distributing or reselling such Shares or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Shares in violation of
the Securities Act or any applicable state securities law and has no direct or
indirect arrangement or understandings with any other persons to distribute or
regarding the distribution of Shares (this representation and warranty does not
limit Purchaser’s right to sell the Shares pursuant in compliance with
applicable federal and state securities laws) in violation of the Securities Act
or any applicable state securities law. Purchaser is acquiring the Shares
hereunder in the ordinary course of its business.

(c)

Purchaser Status. At the time Purchaser was offered the Shares, it was, and as
of the date hereof it is, either: (i) an “accredited investor” as defined in
Rule 501(a)(1), (a)(2), (a)(3), (a)(7) or (a)(8) under the Securities Act and as
amended by the Dodd-Frank Wall Street Reform and Consumer Protection Act, or
(ii) a “qualified institutional buyer” as defined in Rule 144A(a) under the
Securities Act. Purchaser is not required to be registered as a broker-dealer
under Section 15 of the Exchange Act.

(d)

Experience of Purchaser. Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Shares, and has so evaluated the merits and
risks of such investment. Purchaser is able to bear the economic risk of an
investment in the Shares and, at the present time, is able to afford a complete
loss of such investment.

(e)

Access to Information. Purchaser acknowledges that it has had the opportunity to
review the Transaction Documents (including all exhibits and schedules thereto)
and the





4




--------------------------------------------------------------------------------

Company’s filings with the Commission and has been afforded (i) the opportunity
to ask such questions as it has deemed necessary of, and to receive answers
from, representatives of the Company concerning the terms and conditions of the
offering of the Shares and the merits and risks of investing in the Shares; (ii)
access to information about the Company and its financial condition, results of
operations, business, properties, management and prospects sufficient to enable
it to evaluate its investment; and (iii) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment. Such Purchaser acknowledges and agrees
that no Person has provided such Purchaser with any information or advice with
respect to the Shares nor is such information or advice necessary or desired.
Except as contained in the Agreement, Neither the Company nor any Affiliate has
made or makes any representation as to the Company or the quality of the Shares
and the Company and any Affiliate may have non-public information with respect
to the Company which such Purchaser agrees need not be provided to it.

(f)

General Solicitation. Purchaser is not purchasing the Shares as a result of any
advertisement, article, notice or other communication regarding the Shares
published in any newspaper, magazine or similar media or broadcast over
television or radio or presented at any seminar or any other general
solicitation or general advertisement.

(g)

Disclosure of Information. Purchaser has received or has had full access to all
the information it considers necessary or appropriate to make an informed
investment decision with respect to the Shares to be purchased by Purchaser
under this Agreement. Purchaser further has had an opportunity to ask questions
and receive answers from the Company regarding the terms and conditions of the
offering of the Shares and to obtain additional information as requested.

3.2

Representations and Warranties of the Company. Except as set forth in the SEC
Reports, which SEC Reports shall qualify any representation or warranty
otherwise made herein to the extent of the disclosure in the SEC Reports would
qualify any representation or warranty made herein, the Company hereby makes the
following representations and warranties to each Purchaser as of the Closing
Date:

(a)

Organization and Qualification. The Company is an entity duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization, with the requisite power and
authority to own and use its properties and assets and to carry on its business
as currently conducted. The Company is not in violation nor default of any of
the provisions of its respective certificate or articles of incorporation,
bylaws or other organizational or charter documents. The Company is duly
qualified to conduct business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
could not result in: (i) a material adverse effect on the legality, validity or
enforceability of this Agreement, (ii) a material adverse effect on the results
of operations, assets, business or condition (financial or otherwise) of the
Company, taken as a whole, or (iii) a material adverse effect on the Company’s
ability to perform in any material respect on a timely basis its obligations
under this Agreement (any of (i), (ii) or (iii), a “Material Adverse Effect”)
and no Proceeding has been instituted in any such jurisdiction revoking,
limiting or curtailing or seeking to revoke, limit or curtail such power and
authority or qualification.





5




--------------------------------------------------------------------------------



(b)

Authorization; Enforcement. The Company has the requisite corporate power and
authority to enter into and to consummate the transactions contemplated by this
Agreement and otherwise to carry out its obligations hereunder. The execution
and delivery of this Agreement by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary action on the part of the Company and no further action is required by
the Company, the Board of Directors or the Company’s stockholders in connection
herewith. This Agreement has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof
and thereof, will constitute the valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(c)

No Conflicts. The execution, delivery and performance by the Company of this
Agreement, the issuance and sale of the Common Stock and the consummation by it
of the transactions contemplated hereby and thereby do not and will not (i)
conflict with or violate any provision of the Company’s certificate or articles
of incorporation, bylaws or other organizational or charter documents, or (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any Lien
upon any of the properties or assets of the Company , or give to others any
rights of termination, amendment, anti-dilution or similar adjustments,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any agreement, credit facility, debt or other instrument (evidencing a Company
or Subsidiary debt or otherwise) or other understanding to which the Company is
a party or by which any property or asset of the Company is bound or affected,
or (iii) conflict with or result in a violation of any law, rule, regulation,
order, judgment, injunction, decree or other restriction of any court or
governmental authority to which the Company is subject (including federal and
state securities laws and regulations), or by which any property or asset of the
Company is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not have or reasonably be expected to result in a Material
Adverse Effect.

(d)

Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company, other than: (i) the filing with the
Commission of a Current Report on Form 8-K, (ii) the filing of Form D with the
Commission and such filings as are required to be made under applicable state
securities laws, and (iii) application(s) to each applicable Trading Market for
the listing of the Shares for trading thereon in the time and manner required
thereby, (collectively, the “Required Approvals”).

(e)

Issuance of the Securities. The Common Stock is duly authorized and, when issued
and paid for in accordance with this Agreement, will be duly and validly issued,
fully paid and nonassessable, free and clear of all Liens imposed by the Company
other than restrictions on transfer provided for in the Transaction Documents.
The Company has reserved from its duly authorized capital stock the number of
shares of Common Stock issuable pursuant to this Agreement.

(f)

SEC Reports; Financial Statements. The Company has filed all reports, schedules,
forms, statements and other documents required to be filed by the Company under
the Securities





6




--------------------------------------------------------------------------------

Act and the Exchange Act, including pursuant to Section 13(a) or 15(d) thereof,
for the two years preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”).
As of their respective dates, the SEC Reports complied in all material respects
with the requirements of the Securities Act and the Exchange Act, as applicable,
and none of the SEC Reports, when filed, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The Company has never
been an issuer subject to Rule 144(i) under the Securities Act. The financial
statements of the Company included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Commission with respect thereto as in effect at the time of filing. Such
financial statements have been prepared in accordance with United States
generally accepted accounting principles applied on a consistent basis during
the periods involved (“GAAP”), except as may be otherwise specified in such
financial statements or the notes thereto and except that unaudited financial
statements may not contain all footnotes required by GAAP, and fairly present in
all material respects the financial position of the Company and its consolidated
Subsidiaries as of and for the dates thereof and the results of operations and
cash flows for the periods then ended, subject, in the case of unaudited
statements, to normal, immaterial, year-end audit adjustments.

(g)

Material Changes; Undisclosed Events, Liabilities or Developments. Since the
date of the latest audited financial statements included within the SEC Reports,
(i) there has been no event, occurrence or development that has had or that
could reasonably be expected to result in a Material Adverse Effect, (ii) the
Company has not incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses or liabilities incurred in the ordinary
course of business consistent with past practice and (B) liabilities not
required to be reflected in the Company’s financial statements pursuant to GAAP
or disclosed in filings made with the Commission, (iii) the Company has not
altered its method of accounting, (iv) the Company has not declared or made any
dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information. Except for the issuance of
the Common Stock contemplated by this Agreement, no event, liability, fact,
circumstance, occurrence or development has occurred or exists or is reasonably
expected to occur or exist with respect to the Company or their respective
businesses, properties, operations, assets or financial condition that would be
required to be disclosed by the Company under applicable securities laws at the
time this representation is made or deemed made that has not been publicly
disclosed at least 1 Trading Day prior to the date that this representation is
made.

(h)

Private Placement. Assuming the accuracy of the Purchaser’s representations and
warranties set forth in Section 3.1, no registration under the Securities Act is
required for the offer and sale of the Shares by the Company to the Purchaser as
contemplated hereby.

(i)

Listing and Maintenance Requirements. The Common Stock is registered pursuant to
Section 12(b) or 12(g) of the Exchange Act, and the Company has taken no action
designed to, or which to its knowledge is likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act nor has
the Company received any notification





7




--------------------------------------------------------------------------------

that the Commission is contemplating terminating such registration. The Company
has not, in the 12 months preceding the date hereof, received notice from any
Trading Market on which the Common Stock is or has been listed or quoted to the
effect that the Company is not in compliance with the listing or maintenance
requirements of such Trading Market. The Common Stock is currently eligible for
electronic transfer through the Depository Trust Company or another established
clearing corporation and the Company is current in payment of the fees to the
Depository Trust Company (or such other established clearing corporation) in
connection with such electronic transfer.

ARTICLE IV 

OTHER AGREEMENTS OF THE PARTIES

4.1

Transfer Restrictions. The Shares may only be disposed of in compliance with
state and federal securities laws. In connection with any transfer of the Shares
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Shares under the
Securities Act.

(a)

The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Shares in the following form:

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A
FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a)
UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

4.2

Use of Proceeds. The Company shall use the net proceeds from the sale of the
Shares to fund the BIGToken China project.

4.3

Piggyback Registration Rights. If the Company at any time prior to the Shares
being eligible for resale pursuant to Rule 144, proposes to register any of its
securities under the Securities Act





8




--------------------------------------------------------------------------------

on a registration statement on Form S-1, S-3 or any other form upon which may be
registered securities similar to the Shares for sale to the general public
except Form S-4 or Form S-8, the Company will at each such time give prompt
notice to Purchaser of its intention to do so setting forth the date on which
the Company proposes to file such registration statement, which date shall be no
earlier than 20 days from the date of such notice, and advising the Purchaser of
his rights to have the Shares included therein. Upon the written request of the
Purchaser given to the Company not less than 5 days prior to the proposed filing
date of such registration statement set forth in such notice, the Company will
use reasonable best efforts to cause the Shares to be registered under the
Securities Act. If the securities to be registered for sale include securities
to be sold for the account of the Company and to be distributed by or through a
firm of underwriters of recognized standing, then the Shares shall also be
included in such underwriting, provided that if the underwriter shall advise the
Company in writing (with a copy to Purchaser) that, in its opinion, the number
of securities requested to be included in such registration exceeds the number
that can be sold in such offering without having a adverse effect on such
offering, then the Company shall reduce the amount of Shares to be registered on
a pro-rata basis with the other securities included on the registration
statement. All expenses for such registration under this Section 4.3 shall be
bourn by the Company. For purposes of clarity, Purchaser’s Piggyback
Registration Rights pursuant to this Section 4.3 will terminate upon the Shares
being eligible for resale pursuant to Rule 144.

4.4

Expenses. At the Closing, the Company has agreed to reimburse Purchaser for its
legal fees and expenses up to $10,000. Accordingly, in lieu of the foregoing
payments, the aggregate amount that Purchaser is to pay for the Shares at the
Closing shall be reduced by such reimbursement amount in lieu thereof. Except as
expressly set forth in this Agreement to the contrary, each party shall pay the
fees and expenses incurred by such party incident to the negotiation,
preparation, execution, delivery and performance of this Agreement. The Company
shall pay all transfer agent fees, stamp taxes and other taxes and duties levied
in connection with the delivery of the Shares to Purchaser.

4.5

Legal Opinion. Provided the Purchaser meets the requirements of Rule 144 for the
sale of the Shares, at such time that the Purchaser wishes to sell the Shares
under Rule 144, the Company shall cause its counsel to issue a legal opinion to
the Company’s transfer agent to effect the removal of the legend in Section 4.1
above.

ARTICLE V
MISCELLANEOUS

5.1

Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

5.2

Notices. Any and all notices or other communications or deliveries required or
permitted to be provided hereunder shall be in writing and shall be deemed given
and effective on the earliest of: (a) the date of transmission, if such notice
or communication is delivered via facsimile at the facsimile number or email
attachment at the email address as set forth on the signature pages attached
hereto at or prior to 5:30 p.m. (New York City time) on a Business Day, (b) the
next Business Day after the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number or email
attachment as set forth on the signature pages attached hereto on a day that is
not a Business Day or later than 5:30 p.m. (New York City time) on any Business
Day, (c) the second (2nd) Business Day following the date of mailing, if sent by
U.S. nationally recognized overnight courier service or (d) upon actual receipt
by the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages attached
hereto.





9




--------------------------------------------------------------------------------



5.3

Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed by the Company and the Purchaser. No
waiver of any default with respect to any provision, condition or requirement of
this Agreement shall be deemed to be a continuing waiver in the future or a
waiver of any subsequent default or a waiver of any other provision, condition
or requirement hereof, nor shall any delay or omission of any party to exercise
any right hereunder in any manner impair the exercise of any such right.

5.4

Headings. The headings herein are for convenience only, do not constitute a part
of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

5.5

 Successors and Assigns. This Agreement shall be binding upon and inure to the
benefit of the parties and their successors and permitted assigns. The Company
may not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Purchaser (other than by merger). Purchaser may assign
any or all of its rights under this Agreement to any Person to whom such
Purchaser assigns or transfers any Shares, provided such transferee agrees in
writing to be bound, with respect to the transferred Shares, by the provisions
of the Transaction Documents.

5.6

No Third-Party Beneficiaries. This Agreement is intended for the benefit of the
parties hereto and their respective successors and permitted assigns and is not
for the benefit of, nor may any provision hereof be enforced by, any other
Person.

5.7

Governing Law. All questions concerning the construction, validity, enforcement
and interpretation of the Transaction Documents shall be governed by and
construed and enforced in accordance with the internal laws of the State of
California, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
County of Los Angeles, State of California. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the County of Los Angeles, State of California for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If either party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then the prevailing party in such
action or proceeding shall be reimbursed by the other party for its reasonable
attorneys’ fees and other costs and expenses incurred with the investigation,
preparation and prosecution of such action or proceeding.

5.8

Survival. The representations and warranties contained herein shall survive the
Closing and the delivery of the Shares for the applicable statute of
limitations.

5.9

Execution. This Agreement may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when





10




--------------------------------------------------------------------------------

counterparts have been signed by each party and delivered to the other party, it
being understood that both parties need not sign the same counterpart. In the
event that any signature is delivered by facsimile transmission or by e-mail
delivery of a “.pdf” format data file, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or “.pdf”
signature page were an original thereof.

5.10

Severability. If any term, provision, covenant or restriction of this Agreement
is held by a court of competent jurisdiction to be invalid, illegal, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

5.11

Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto.

5.12

WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

(Signature Pages Follow)

 





11




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

SOCIAL REALITY, INC.

Address for Notice:

 

 

By:

                                                    

Name:

                                        

Title:

                                        

Email:

 

 

With a copy to (which shall not constitute notice):

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 





12




--------------------------------------------------------------------------------

[PURCHASER SIGNATURE PAGES TO
SOCIAL REALITY SECURITIES PURCHASE AGREEMENT]

IN WITNESS WHEREOF, the undersigned have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

Name of Purchaser: ________ KCS Family Holdings
LLC                                                               

Signature of Authorized Signatory of
Purchaser:                                                                               

Name of Authorized Signatory: __ Kevin
Chen                                                                                 

Title of Authorized Signatory: ___
member                                                                                       

Email Address of Authorized Signatory: __
kevinjchen93@gmail.com                                            

Fax Number of Authorized Signatory: __
n/a                                                                                     

Address for Notice of Purchaser: 1739 Windsor Road, San Marino, CA 91108

Address for Delivery of Securities for Purchaser (if not same as address for
notice):

Subscription Amount: $1,000,000__________

Shares: _200,000___________

EIN Number: [PROVIDE THIS UNDER SEPARATE COVER]

[SIGNATURE PAGES CONTINUE]

 





13




--------------------------------------------------------------------------------

SCHEDULE A

WIRING INSTRUCTIONS

 








14


